Title: To Thomas Jefferson from Tench Coxe, 4 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Treasury Department Revenue Office, May 4th. 1793.

I have the honor to return to You the Opinion (of the 3d. instant,) prepared for the President, on the subject of the Sea-letters, to which my instructions shall conform. Applications for these documents having been made by Merchants of Philadelphia, for Vessels lying in several other Ports, I thought it best to transmit by yesterday’s Southern and Northern Mails a few of the letters to Alexandria, Baltimore, New-York and Boston, which were enclosed in a circular letter of which the enclosed is a copy. You will perceive, Sir, that in draughting that letter, I have avoided to give any complexion to the instruction, favorable to either side of the question, in regard to Ships owned by our fellow-Citizens, but built in foreign Countries. After the transmission of those letters, Your note of the third instant was received; in consequence of which, a particular instruction in conformity with Your directions, and with Your communication to the President, will be forthwith given. I have the honor to be, With great Respect, Sir, Your most obedient Servant

Tench Coxe
 Commissioner of the Revenue

